— Appeal by defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered September 19, 1980, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress statements made by him.
Judgment reversed, on the law and the facts, motion to suppress statements granted, plea vacated, and matter remitted to the Supreme Court, Queens County, for further proceedings.
As defendant argues, and the People concede on appeal, defendant’s arrest was made without probable cause. Moreover, we find that there were no intervening events between the illegal detention and the statements obtained which, by breaking the causal connection between them, purged the primary taint (see Taylor v Alabama, 457 US 687; Brown v Illinois, 422 US 590; People v Butler, 80 AD2d 644). Only 10 minutes elapsed between defendant’s arrest and his first inculpatory statement, made upon his arrival at the precinct, during which time no significant intervening event occurred. His second statement, almost identical to the first, was made approximately two and a half *666hours later to an Assistant District Attorney. Again, no significant event occurred, and that statement was clearly a result of the first. Accordingly, we conclude that defendant’s statements were the fruits of his illegal arrest, and must be suppressed. Bracken, O’Connor and Rubin, JJ., concur.